DETAILED ACTION
Introduction
Claims 1-15 have been examined in this application. Claims 1-15 are amended. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application FR19/13.993 filed in France on 12/9/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Therefore, the language “The present invention relates to” in the Abstract should be removed.
Appropriate correction is required.
Claim Objections
The claims are replete with terms which lack antecedent basis. The claims should be revised carefully for clarity. Examples of some terms used in the claims are listed below.
Claims 2-13 and 15 are objected to because of the following informalities:
In Claims 2-13, “A method as claimed in…” in the preamble should instead read “The method as claimed in…”
In Claim 7, the recitations of “the amount” should all instead read “an amount” as it is the first recitation of these terms in the claim.
In Claim 7, “a variable representative of the impact” should instead read “a variable representative of an impact” or “a variable representative of impact” as it is the first recitation of the term impact in the claim.
In Claim 8, "the characteristics of the predetermined vehicles" should instead read "the characteristics (PAR) of the predetermined vehicles" for consistency with Claim 1.
In Claim 8, “the mass,” “the engine type,” and “the exhaust gas aftertreatment type” should all recite “a” instead of “the” as it is the first recitation of these terms in the claim.
In Claim 9, “the day and the time” should instead read “a day and a time” as there is no antecedent basis for day or time in the claim.
In Claim 11, “the user” should instead read “a user” and “the sensitivity level” should instead read “a sensitivity level” and “the predetermined quantile” should instead read “a predetermined quantile”.
In Claim 13, the first recitation of “the torque and the speed of the engine” should instead read “a torque and a speed of an engine”, and first recitation of “the outlet” should instead read “an outlet” and the first recitation of “the aftertreatment system” should instead read “an aftertreatment system”
In Claim 15, “the road infrastructure,” “the public transportation network,” and "the road traffic control measures" should all recite “a” instead of “the,” as it is the first recitation of these terms in the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) “at least one means of measuring…” positions, speeds and altitudes, on the road network portion, in Claim 1,	
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(a) specification p. 10 states that “the measuring means can notably be a GPS (Global Positioning System) geolocation system on board a vehicle or in a smartphone.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
(b) A method “characterized in that the following steps are carried out…” in Claim 1, and the use of the term “step” in Claims 1, 4, 5, and 13,
(c) determining the physical parameter… “by means of the distribution” in Claim 1, 
(d) “by means of a smartphone, a computer, a digital tablet or a computer system” in Claim 10,
(e) “by means of at least one characteristic of the predetermined vehicle” in Claim 13, 
(f) “by means of the vehicle model” in Claim 13,
(g) “by means of the engine model” in Claim 13,  and
(g) “by means of the aftertreatment system model” in Claim 13.
Examiner’s note: For limitation (b), the steps are positively recited acts and therefore are interpreted as steps of the acts, as opposed to “steps for” and thus are not interpreted under 112(f) (see MPEP 2181).  For the limitations (c) through (g) the term “means” is not used as a claim element and rather is used as a synonym for “using” and thus is not interpreted under 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “pollutant and/or noise emissions and/or road safety” renders the claim indefinite. Because of the string of multiple parameters separated by “and/or” it is not clear whether the claim encompasses all parameters in an alternative fashion (i.e. is equivalent to saying “one or more” of the parameters) or alternatively whether the claim only covers the “and/or” relationships of adjacently listed parameters (i.e. the phrase cannot encompass the parameters of pollutant and road safety without noise). Therefore, the claim is indefinite. For the purposes of examination, the phrase is interpreted as reciting all parameters in the alternative, such that the claim encompasses “at least one” or “one or more” of the list of parameters.
Additionally, regarding Claim 1, the limitation for determining the physical characteristic “according to the characteristics (PAR) of the predetermined vehicles and to speed profile (pv) thus determined” renders the claim indefinite. Particularly, it is not clear what is meant by the phrase “to speed profile (pv) thus determined” and whether the phrase merely means that the determination is also according to the speed profile which was previously determined, or alternatively if the phrase means the characteristics of the vehicle are somehow related or applied to the speed profile, or something else entirely. The scope of the limitation and claim are therefore indefinite. For the purposes of examination, the phrase “to speed profile (pv) thus determined” is interpreted as “the speed profile (pv)”.
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 1, 5, 6, and 13, the inconsistency between the phrase “at least one physical characteristic” in step b) of Claim 1 and “the physical characteristics” (recited in in steps c) and d) in Claim 1 and Claims 5, 6, and 13) render the claim indefinite. The phrase in step b) requires at least one physical characteristic but the later recitations are worded only in the plural (i.e. requiring more than one). Due to the inconsistent phrasing, it is unclear whether the metes and bounds of the claims encompass only one physical characteristic or if the claims require plural physical characteristics, or whether some limitations may only be satisfied with one characteristic while others require plural characteristics. The scope of the claims is therefore indefinite. For the purposes of examination, the phrases are all interpreted as “at least one physical characteristic”.
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-15), or Claim 5 (for Claim 6 and 14), and for failing to cure the deficiencies listed above.
Regarding Claims 2, 9, 10, and 12, the claims reach recite a “wherein” clause. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, in each of Claims 2, 9, 10, and 12, the “wherein” clause does not appear to give any further meaning or purpose to a previously recited manipulative step, and instead appears to recite a new step. It is therefore unclear whether the functions in Claims 2, 9, 10, and 12 are intended to be positively recited as further steps of the method, or alternatively whether the claims are merely reciting an intended use of the method, which receives little patentable weight. The scope of the claims is therefore indefinite. For the purposes of examination, the claims are interpreted as positively reciting an additional step in the method.
Claims 3, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 2 or Claim 10, and for failing to cure the deficiencies listed above.
Regarding Claims 6, 7, 9, and 10, the use of the term “preferably” renders the claims indefinite. The claims each recite a narrowing limitation that is stated to be preferred, however “preferably” may be defined as “ideally; if possible.” It is unclear what limitation this imposes on the claims, if any, and what it means for something to occur only ideally or if possible. The scope of the claims is therefore indefinite. For the purposes of examination, any language indicated with the term “preferably” is interpreted as optional and not required for the claim.
Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 6, 7, 9, or 10, and for failing to cure the deficiencies listed above.
Regarding Claim 9, the phrase “a traffic stream is applied” renders the claim indefinite. The claim offers no context for what it means for a traffic stream to be applied, and what the traffic stream actually represents in terms of data, and what it is applied to, if anything. Additionally, there is no antecedent basis for “the flow of vehicles” and it is therefore indefinite as to whether the phrase is referring to the predetermined vehicle of the fleet, or all vehicles, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as any evaluation of the physical parameter according to the day and time.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 9, and for failing to cure the deficiencies listed above.
Regarding Claim 11, the limitation “the configuration can comprise… the traffic stream” renders the claim indefinite. The term “the traffic stream” has no antecedent basis in the claim, and it is therefore unclear whether the phrase is intended to recite “a traffic stream” or if Claim 11 is intended to be dependent on another claim which already recites the traffic stream. Furthermore, it is unclear what it means for the configuration of a map to comprise a traffic stream. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as reciting the configuration comprising a selection to display traffic data.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 11, and for failing to cure the deficiencies listed above.
Regarding Claim 13, the phrases “by means of at least one characteristic of the predetermined vehicle (PAR)” renders the claim indefinite. The claim previously recites that at least one characteristic of the predetermined vehicle (PAR) relative to the design of the vehicle is acquired. However, in the following phrases “by means of at least one characteristic of the predetermined vehicle (PAR)” it is not clear whether each of the phrases requires the same exact characteristic(s), or alternatively if each of the phrases could require only one of a collection of plural characteristics (which may be different). The scope of the claim is therefore indefinite. For the purposes of examination, the phrases are each interpreted as using at least one characteristic which is part of an overall group of plural characteristics.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 13, and for failing to cure the deficiencies listed above.
Regarding Claim 14, the phrase “downloadable from a communication network and/or recorded on a computer-readable medium and/or processor or server executable” renders the claim indefinite. Because of the string of multiple options separated by “and/or” it is not clear whether the claim encompasses all options in an alternative fashion (i.e. is equivalent to saying “one or more” of the options) or alternatively whether the claim only covers the “and/or” relationships of adjacently listed options (i.e. the phrase cannot encompass the options of a communication network and processor or server executable, without the option of being recorded on a computer-readable medium). Therefore, the claim is indefinite. For the purposes of examination, the phrase is interpreted as reciting all options in the alternative, such that the claim encompasses “at least one” or “one or more” of the list of options.
Regarding Claim 15, the entirety of the claim is indefinite. The claim recites “Use of the method as claimed in claim 1” for particular purposes, however it is unclear whether Claim 15 is itself reciting a method (a method of using another method) or is intended to be one of the other categories of subject matter (a, machine, manufacture, or composition of matter). If the claim is intended to be directed toward a method, it is entirely unclear what the method actually comprises, in terms of its steps or functions (see also MPEP 2173.05(q)). The claim is therefore indefinite. For the purposes of examination, the claim is interpreted as a further detail of the  method of Claim 1, reciting intended use of the method for the applications of modifying road infrastructure, extending a public transport network and/or modifying road traffic control measures.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, the claim recites functions to determine physical characteristic(s) for each of vehicles in fleet using characteristics and a speed profile, apply the fleet to the characteristics to obtain a distribution, and determine a physical parameter on the road network by means of the distribution. These functions, under their broadest reasonable interpretation, are all abstract ideas of a mental process, able to be performed by the human mind, mentally or manually using pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions pertain to evaluation and judgement of data such as the speed profile and other vehicle and map data. The broadest reasonable interpretation of a fleet of vehicles on a road network encompasses a small number of vehicles on a small number of roads, and therefore the claim does not require any set of data that is so large the evaluation cannot be completed manually. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional element in the claim is the measuring of positions, speeds, and altitudes, using the at least one measuring means (interpreted as a GPS sensor, see Claim Interpretation above), which cannot be performed mentally. However, this is determined to be insignificant extra-solution activity, because it amounts only to necessary data gathering which takes place in order to perform the abstract idea, which does not integrate the judicial exception into a practical application (see MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional element in the claim is the measuring of positions, speeds, and altitudes, using the at least one measuring means. This is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2003/0182058A1, [0004] it is well known to measure location, velocity, and altitude of a vehicle with GPS), and therefore does not amount to significantly more than the abstract idea (see MPEP 2106.05(d)).
Dependent Claims 2-15 do not recite any additional limitations which integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 3 further recite performing of a spatial aggregation by correcting measured positions to correspond to roads. This is a further step of the abstract idea of a mental process, capable of being performed by a human manually, such as by matching coordinates to roads on a map. The claims do not recite any additional elements.
Claim 4 further recites the road network being divided into segments of predetermined length, which is a further step of the abstract idea of a mental process, capable of being performed by a human as part of the evaluation. The claim does not recite any additional elements.
Claims 5 and 6 further recite the physical parameter being determined by aggregation of the distribution, particularly by the physical parameter as a value corresponding to a predetermined percentile, which is a further step of the abstract idea of a mental process, capable of being performed by a human as part of the evaluation. The claim does not recite any additional elements.
Claims 7 and 8 further detail the physical parameters or vehicle characteristics, which are further details of the abstract idea. The claims do not recite any additional elements.
Claim 9 further recites applying a traffic stream, which is a further step of the abstract idea of a mental process, capable of being performed by a human as part of the evaluation. The claim does not recite any additional elements.
Claims 10 and 11 recite the displaying of the data on a map, by use of a smartphone, a computer, a digital tablet or a computer system, and configuring the data. The particular devices and displaying function represent additional elements in the claim, unable to be performed mentally. However, the use of a smartphone, a computer, a digital tablet or a computer system is the recitation of a generic computer device, at a high level of generality, such that the claim amounts to mere instructions to apply the abstract idea, using the generic device as a tool. This does not integrate the abstract idea into a practical or add significantly more (see MPEP 2106.05(f)). The displaying of data and the selecting of which data to output is determined to be insignificant extra-solution activity as it is mere data outputting (see MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A.) and is further determined to be well-understood, routine, and conventional in the art (see US2008/0266298A1, [0004-0006] it is well-known to display maps with roads and other characteristics).
Claim 12 further recites determining of a confidence parameter, which is a further step of the abstract idea of a mental process, capable of being performed by a human as part of the evaluation. The claim does not recite any additional elements.
Claim 13 further recites applying various models in order to use relationships between speed profile and engine torque and speed, and engine and vehicle outputs. This is a further step of the abstract idea of a mental process, which can be performed by a human as part of the evaluation (e.g. such as by using equations or tables (models) which define the relationships). The claim does not recite any additional elements.
Claim 14 further recites a computer program product for performing any one of the previous claims, which represents an additional element in the claim. However, the computer program product is a recitation of a generic computer technology, at a high level of generality, such that the claim amounts to mere instructions to apply the abstract idea using computer code as a tool. This does not integrate the abstract idea into a practical or add significantly more (see MPEP 2106.05(f)).
Claim 15 further recites intended uses of the method, which a human could perform manually. The claim does not recite any additional elements.
Thus, the claims are not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product (data) that is downloadable, recorded on a computer-readable medium (it is not recited that the medium is non-transitory, and therefore includes a signal per se) or executable by processor or server. The claim therefore recites a product that does not have a physical or tangible form, which is not directed to any of the statutory categories (see MPEP 2106.03).

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter, as it recites “use” of a method but does not recite at least one of the four categories of patent eligible subject matter (a process, machine, manufacture or composition of matter) (see MPEP 2173.05(q)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner's note: For any phrases in the claims using the conjunction "and/or," only one of the recited alternatives is necessary in the prior art to read on the claim, and for any phrases using the phrase “at least one” only one of the recited elements is necessary in the prior art to read on the claim.

Claims 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “A high temporal-spatial vehicle emission inventory based on detailed hourly traffic data in a medium-sized city of China” (Yong-Hong et al.) in view of Publication FR3049653A1 (Thibault et al.) (English translation used for citations).

Regarding Claim 1, Yong-Hong et al. discloses a method of determining physical parameters (Phy) relative to pollutant (see Figure 6, p. 331, identifying values of pollutant (NOx and VOCs) in the spatial distribution) and/or noise emissions and/or road safety of a predefined fleet (P1) of predetermined vehicles (see p. 326 for a set of vehicles comprising a “total vehicle fleet”) on a road network portion (see p. 325, Section 2, for a preset study area, with a road network), the method using at least one means of measuring positions (posGPS), and speeds (vGPS) on the road network portion (see p. 327, section 3.2, floating car data by on-board GPS sensor for latitude and longitude (position) and speed measurement), characterized in that the following steps are carried out:
a) measuring (MES) at least positions (posGPS), and speeds (vGPS) using the at least one measuring means on the road network portion (see p. 327, section 3.2, measuring/acquiring the for latitude and longitude (position) and speed measurements) and determining (DET1) a speed profile (pv) on the road network portion (see p. 327, section 3.2, hourly average speed of each type of road (a profile describing speed on the road network portion) obtained),
b) determining (DET2) at least one physical characteristic (Tab) (see p. 327-328, section 3.4, determining EFp,k,j,v, which is an emission factor) on at least part of the road network portion (see p. 325 for vehicles in the study area road network) for each of the predetermined vehicles of the predefined fleet (see p. 327-328, section 3.4, the characteristic EFp,k,j,v, being a per vehicle factor, for each vehicle of a specific type), according to the characteristics (PAR) of the predetermined vehicles and to speed profile (pv) thus determined (see p. 327-328, section 3.4, according to vehicle category and emission standards (characteristics) and speed v, for different speed grades, which are based on the average speeds of the roads (speed profile)),
c) applying (APP) the predefined fleet (P1) to the physical characteristics (Tab) (see p. 328 equation 3, applying (multiplying) the vehicle population for each type (the fleet) to the EFp,k,j,v (the physical characteristic)) determined in the previous step to obtain a distribution (Rep) of the physical characteristics on the predefined fleet (see p. 328-p. 331, Figure 6, to obtain total vehicle emissions (of the entire fleet) and a corresponding spatial distribution),
d) determining (DET3) the physical parameter (Phy) on at least the part of the road network portion (see Figure 6, each cell/value being the physical parameter (e.g. amount of NOx or VOCs)) for a part of the overall region (road network portion)) by means of the distribution (Rep) of the physical characteristics obtained in step c) (see Figure 6, p. 331 based on the determined spatial distribution).


As above, Yong-Hong et al. discloses the method using at least one means of measuring positions and speeds to measure positions and speeds (see p. 327, section 3.2, floating car data by on-board GPS sensor for latitude and longitude (position) and speed measurement).

Yong-Hong et al. does not explicitly recite the method using at least one means of measuring positions (posGPS), speeds (vGPS) and altitudes (altGPS), and the method comprising:
a) measuring (MES) at least positions (posGPS), speeds (vGPS) and altitudes (altGPS).

However, Thibault et al. teaches a method for emission estimation (see p. 10, ln. 398-401, determining pollution emissions output from an engine or aftertreatment system).
using at least one means of measuring positions (posGPS), speeds (vGPS) and altitudes (altGPS) (see p. 10, ln. 378-387 a geolocation system, for example GPS), and the method comprising:
a) measuring (MES) at least positions (posGPS), speeds (vGPS) and altitudes (altGPS) (see p. 9, ln. 367- p. 10, ln. 377, measuring position, speed, and altitude).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yong-Hong et al. to additionally measure altitudes, as taught by Thibault et al., with the motivation of improving the robustness and accuracy of the method by allowing for models which take into account features such as slope of a road (see Thibault et al. p. 10, ln. 378-387).

Regarding Claim 2, Yong-Hong et al. discloses a method as claimed in claim 1, wherein a spatial aggregation of measured positions (posGPS) is performed (see p. 327, locations corrected via map matching, i.e. aggregating spatial position data and map data).

Regarding Claim 3, Yong-Hong et al. discloses a method as claimed in claim 2, wherein the spatial aggregation comprises correction of measured positions (posGPs) so as to correspond to positions of the road network portion (see p. 327, locations corrected via map matching, i.e. aggregating spatial position data and map data).

Regarding Claim 4, Yong-Hong et al. discloses a method as claimed in claim 1, wherein the road network portion is divided into segments of predetermined length (see p. 325, section 3, road segments are used evaluated (dividing into segments), and see p. 331, road type and lengths being known, i.e. lengths are previously known), and steps b), c) and d) are carried out on each of the segments of predetermined length (see p. 328-331, the steps carried out on all roads of the region, i.e. on at least each of the segments, which have the known length).

Regarding Claim 7, Yong-Hong et al. discloses a method as claimed in claim 1, wherein the physical parameter (Phy) comprises the amount of NOx emissions (Em) (see Figure 6, each cell/value being the value of the physical parameter (e.g. amount of NOx)), the amount of PM2.5 particulate matter emissions (see p. 331, section 4.3, spatial distributions identified, which can include emission intensities of PM2.5 emissions), the amount of greenhouse gas emissions, the noise emissions and/or a variable representative of the impact on road safety of the part of the road network portion, preferably the variable representative of the impact on road safety being the adhesion to the part of the road network portion.

Regarding Claim 8, Yong-Hong et al. does not explicitly recite a method as claimed in claim 1, wherein the characteristics of the predetermined vehicles comprise the mass of the vehicles, the engine type and the exhaust gas aftertreatment type.

However, Thibault et al. teaches the method as above, determining a physical characteristic (see p. 3, ln. 90-93, emission outputs of a post-treatment system can be modeled) based on characteristics of the predetermined vehicles (see p. 3, ln. 90-93, based on macroscopic parameters),
wherein the characteristics of the predetermined vehicles comprise the mass of the vehicles, the engine type and the exhaust gas aftertreatment type (see p. 3, ln. 94-107, macroscopic parameters including mass of the vehicle, type of motorization or type of injection system (engine type) and type of post-treatment system).
The motivation to combine Yong-Hong et al. and Thibault et al. was provided above in the rejection of Claim 1.

Regarding Claim 9, Yong-Hong et al. discloses a method as claimed in claim 1, wherein a traffic stream is applied, the traffic stream preferably comprising the flow of vehicles on the road network portion, according to the day and the time of day considered (see Figure 5, the emissions can be evaluated on the basis of vehicle traveling on roads for day (workday or not) and time).

Regarding Claim 12, Yong-Hong et al. discloses a method as claimed in claim 1, wherein a confidence parameter is determined for the physical parameter (see p. 331-332, section 4.4, uncertainty determined for each emission type).

Regarding Claim 13, Yong-Hong et al. further discloses utilizing a model which considers vehicle type and emission standards (see p. 328 Equation 3), in order to determine in step b), at least one physical characteristic for each predetermined vehicle (see p. 327-328, section 3.4, and mapping above), and vehicle speed being based on the speed profile (see p. 327-328, section 3.4, according to speed v, for different speed grades, which are based on the average speeds of the roads (speed profile)).

Yong-Hong et al. does not explicitly recite a method as claimed in claim 1 wherein, in step b), for each predetermined vehicle, at least one characteristic of the predetermined vehicle (PAR) relative to the design of the vehicle is acquired and the following models are constructed for the vehicle:
i) a model of the vehicle (MOD VEH) relating at least the speed profile to the torque and the speed of the engine by means of at least one characteristic of the predetermined vehicle (PAR),
ii) a model of the engine (MOD MOT) relating the torque and the speed of the engine to the pollutant and/or noise emissions at the outlet of the engine by means of at least one characteristic of the predetermined vehicle (PAR), and
iii) a model of the aftertreatment system (MOD POT) relating the pollutant and/or noise emissions at the outlet of the engine to the pollutant and/or noise emissions at the outlet of the aftertreatment system by means of at least one characteristic of the predetermined vehicle (PAR), 
and the torque (Cme) and the speed (Ne) of the engine are determined by means of the vehicle model (MOD VEH) and the speed profile (pv); the pollutant (Em) and/or noise emissions at the outlet of the engine (PSME) are determined by means of the engine model (MOD MOT) and the torque (Cme) and the speed (Ne) of the engine; 
and the pollutant (Em) and/or noise emissions of the vehicle (PSEE) are determined by means of the aftertreatment system model (MOD POT) and the pollutant (Em) and/or noise emissions at the outlet of the engine (PSME), the physical characteristics being the pollutant (Em) and/or noise emissions at the aftertreatment system outlet.

However, Thibault et al. teaches the method as above, 
wherein, to determine at least one physical characteristic for a vehicle (see p. 10, ln. 402-408, determination of pollutant emissions leaving the after-treatment system for a vehicle), at least one characteristic of the predetermined vehicle (PAR) relative to the design of the vehicle is acquired (see p. 9, ln. 357-358 the models constructed from macroscopic parameters PAR) and the following models are constructed for the vehicle (see p. 9, ln. 355-357, prior to the steps, MOD VEH, MOD MOT and MOD POT) are constructed):
i) a model of the vehicle (MOD VEH) relating at least the vehicle speed to the torque and the speed of the engine (see p. 10, ln. 395, MOD VEH, determining torque and speed of the engine as a function of speed of the vehicle) by means of at least one characteristic of the predetermined vehicle (PAR) (see p. 9, ln.  363-366, a first series of macroscopic parameters used to construct the model MOD VEH),
ii) a model of the engine (MOD MOT) relating the torque and the speed of the engine to the pollutant and/or noise emissions at the outlet of the engine (see p. 10, ln. 398-401, MOD MOT determining polluting emissions at outlet of engine as a function of engine torque and speed) by means of at least one characteristic of the predetermined vehicle (PAR) (see p. 9, ln. 367-371, second series of macroscopic parameters used to construct MOD MOT), and
iii) a model of the aftertreatment system (MOD POT) relating the pollutant and/or noise emissions at the outlet of the engine to the pollutant and/or noise emissions at the outlet of the aftertreatment system (see p. 10, ln. 402-408, MOD POT determining pollutant emissions leaving the after-treatment system as a function of emissions leaving the engine) by means of at least one characteristic of the predetermined vehicle (PAR) (see p. 9, ln. 371 – p. 10, ln. 374, constructed using a third series of macroscopic parameters), 
and the torque (Cme) and the speed (Ne) of the engine are determined by means of the vehicle model (MOD VEH) and the vehicle speed engine (see p. 10, ln. 395, MOD VEH, determining torque and speed of the engine as a function of speed of the vehicle); the pollutant (Em) and/or noise emissions at the outlet of the engine (PSME) are determined by means of the engine model (MOD MOT) and the torque (Cme) and the speed (Ne) of the engine (see p. 10, ln. 398-401, MOD MOT determining polluting emissions at outlet of engine as a function of engine torque and speed); 
and the pollutant (Em) and/or noise emissions of the vehicle (PSEE) are determined by means of the aftertreatment system model (MOD POT) and the pollutant (Em) and/or noise emissions at the outlet of the engine (PSME) (see p. 10, ln. 402-408, MOD POT determining pollutant emissions leaving the after-treatment system as a function of emissions leaving the engine), the physical characteristics being the pollutant (Em) and/or noise emissions at the aftertreatment system outlet(see p. 10, ln. 402-408, determination of pollutant emissions leaving the after-treatment system for a vehicle).
The motivation to combine Yong-Hong et al. and Thibault et al. was provided above in the rejection of Claim 1.

Regarding Claim 14, Yong-Hong et al. in view of Thibault et al. renders obvious Claim 14 in the case of the previous claims being Claims 1-4, 7-9, 12 and 13.

Yong-Hong et al. does not explicitly recite a computer program product downloadable from a communication network and/or recorded on a computer-readable medium and/or processor or server executable, comprising program code instructions for implementing the method as claimed in any one of the previous claims, when the program is executed on a computer, a mobile phone or a computer device.

However, Thibault et al. teaches the method as above to implement emissions determination (see p. 10, ln. 398-401) as:
a computer program product downloadable from a communication network and/or recorded on a computer-readable medium and/or processor or server executable (see p. 4, ln. 132-143), comprising program code instructions for implementing the method (see p. 4, ln. 132-143), when the program is executed on a computer, a mobile phone or a computer device (see p. 4, ln. 132-143).
Therefore, Claim 14 is obvious for the case of the recited “previous claims” being Claims 1-4, 7-9, 12 and 13, with the motivation to combine Yong-Hong et al. and Thibault et al. as provided in the rejection of Claim 1, above.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “A high temporal-spatial vehicle emission inventory based on detailed hourly traffic data in a medium-sized city of China” (Yong-Hong et al.) in view of Publication FR3049653A1 (Thibault et al.) (English translation used for citations), further in view of  NPL Publication “Real-world vehicle emissions as measured by in situ analysis of exhaust plumes” (Peitzmeier et al.).

Regarding Claim 5, Yong-Hong et al. further discloses in step d), the physical parameter being determined on at least the road network portion ((see Figure 6, each cell/value being the physical parameter (e.g. amount of NOx or VOCs)) for a part of the overall region (road network portion)).

Yong-Hong et al. does not explicitly recite a method as claimed in claim 1 wherein, in step d), the physical parameter (Phy) is determined on at least the road network portion by aggregating the distribution (Rep) of the physical characteristics obtained in step c).

However, Peitzmeier et al. teaches a method to determine a distribution (Rep) of physical characteristics (e.g. p. 23285, frequency distribution of emissions-related parameters can be determined),
wherein, in a further step, the physical parameter (Phy) is determined by aggregating the distribution (Rep) of the physical characteristics obtained in a previous step (see p. 23285-23286, the values at the median can be determined, i.e. a value of a physical parameter found by evaluation of the combination of the values in the distribution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yong-Hong et al. to further perform functions relating to frequency distribution and determination of the physical parameter as taught by Peitzmeier et al., with the motivation of increasing the robustness of the method to evaluate data in another way and to improve the usefulness of aggregated data by allowing for comparisons of the median with predetermined standards (see Peitzmeier et al., p. 23287, 23288, comparison with HBEFA estimations).

Regarding Claim 6, Yong-Hong et al. does not explicitly recite a method as claimed in claim 5 wherein, when the aggregation of distribution (Rep, rep_phy) of the physical parameters is performed, the physical parameter (Phy) is taken as the value of the distribution (Rep, rep_phy) of the physical characteristics corresponding to a predetermined quantile, the predetermined quantile preferably being the sixtieth percentile.

However, Peitzmeier et al. teaches the method as above,
wherein, when the aggregation of distribution (Rep, rep_phy) of the physical parameters is performed, the physical parameter (Phy) is taken as the value of the distribution (Rep, rep_phy) of the physical characteristics corresponding to a predetermined quantile (see p. 23285-23286, the values at the median can be determined, i.e. the value of the frequency distribution according to the 2- quantile), the predetermined quantile preferably being the sixtieth percentile.
The motivation to combine Yong-Hong et al. and Peitzmeier et al. was provided above in the rejection of Claim 5.
Regarding Claim 14,  Yong-Hong et al. in view of Thibault et al. and Peitzmeier et al. renders obvious Claim 14 in the case of the previous claims being Claims 5 and 6.
Yong-Hong et al. does not explicitly recite a computer program product downloadable from a communication network and/or recorded on a computer-readable medium and/or processor or server executable, comprising program code instructions for implementing the method as claimed in any one of the previous claims, when the program is executed on a computer, a mobile phone or a computer device.

However, Thibault et al. teaches the method as above to implement emissions determination (see p. 10, ln. 398-401) as:
a computer program product downloadable from a communication network and/or recorded on a computer-readable medium and/or processor or server executable (see p. 4, ln. 132-143), comprising program code instructions for implementing the method (see p. 4, ln. 132-143), when the program is executed on a computer, a mobile phone or a computer device (see p. 4, ln. 132-143).
Therefore, Claim 14 is obvious for the case of the recited “previous claims” being Claims 5 and 6, with the motivation to combine Yong-Hong et al. and Thibault et al. as provided in the rejection of Claim 1, above.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “A high temporal-spatial vehicle emission inventory based on detailed hourly traffic data in a medium-sized city of China” (Yong-Hong et al.) in view of Publication FR3049653A1 (Thibault et al.) (English translation used for citations), further in view of  Publication GB2569986A (Agarwal et al.).
Regarding Claim 10, Yong-Hong et al. does not explicitly recite a method as claimed in claim 1, wherein the physical parameter (Phy) is displayed on a road map, preferably by means of a smartphone, a computer, a digital tablet or a computer system.

However, Agarwal et al. teaches a method to process emissions data as a physical parameter (see p. 6, ln. 10-11, NOx emission indicated along any motorway on a digital map)
wherein the physical parameter (Phy) is displayed on a road map (see Figure 2 and p. 6, ln. 33 – p. 74, ln. 1, the display of location of NOx emissions of each vehicle as a layer on the digital map with roads), preferably by means of a smartphone, a computer, a digital tablet or a computer system (see p. 10, ln. 17-25, as part of a mobile phone or portable computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yong-Hong et al. to display the map, as taught by Agarwal et al., with the motivation of improving public health and education by allowing for ways to provide intelligence regarding the amount of pollution on roadways (see Agarwal et al., p. 1, ln. 10-18).

Regarding Claim 11, Yong-Hong et al. does not explicitly recite a method as claimed in claim 10, wherein the physical parameter (Phy) is displayed on a road map for a configuration chosen by the user, and the configuration can comprise the physical parameter (Phy) to be displayed, the predefined fleet (P1) of predetermined vehicles, the sensitivity level of the physical parameter, the predetermined quantile and/or the traffic stream.

However, Agarwal et al. teaches the method as above,
wherein the physical parameter (Phy) is displayed on a road map for a configuration chosen by the user (see p. 7, ln. 7-19, for a configuration of layers which are selectable by a user), and the configuration can comprise the physical parameter (Phy) to be displayed (see p. 6, ln. 33 – p. 74, ln. 1, the display of location of NOx emissions of each vehicle as a layer (i.e. the parameter of NOx emissions chosen to be displayed or not)), the predefined fleet (P1) of predetermined vehicles, the sensitivity level of the physical parameter, the predetermined quantile and/or the traffic stream.
The motivation to combine Yong-Hong et al. and Agarwal et al. was provided above in the rejection of Claim 10.
Regarding Claim 14, Yong-Hong et al. in view of Thibault et al. and Agarwal et al. renders obvious Claim 14 in the case of the previous claims being Claims 10 and 11.
Yong-Hong et al. does not explicitly recite a computer program product downloadable from a communication network and/or recorded on a computer-readable medium and/or processor or server executable, comprising program code instructions for implementing the method as claimed in any one of the previous claims, when the program is executed on a computer, a mobile phone or a computer device.

However, Agarwal et al. teaches the method as above, as
a computer program product downloadable from a communication network and/or recorded on a computer-readable medium and/or processor or server executable (see p. 8, ln. 20-24), comprising program code instructions for implementing the method (see p. 8, ln. 20-24), when the program is executed on a computer, a mobile phone or a computer device (see p. 8, ln. 20-24).
Therefore, Claim 14 is obvious for the case of the recited “previous claims” being Claims 10 and 11, with the motivation to combine Yong-Hong et al. and Agarwal et al. as provided in the rejection of Claim 10, above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Publication “A high temporal-spatial vehicle emission inventory based on detailed hourly traffic data in a medium-sized city of China” (Yong-Hong et al.) in view of Publication FR3049653A1 (Thibault et al.) (English translation used for citations), further in view of  Publication EP2390861B1 (Willenbrock).
Regarding Claim 15, Yong-Hong et al. does not explicitly recite use of the method as claimed in claim 1 for modifying the road infrastructure, extending the public transport network and/or modifying the road traffic control measures.

However, Willenbrock teaches use of emissions data for modifying the road infrastructure, extending the public transport network and/or modifying the road traffic control measures (see Claim 1, using an emission map for traffic control measures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Yong-Hong et al. to be used for traffic control measures, as taught by Willenbrock, with the motivation of reducing traffic congestion and exposure to pollution by providing alternative routes or traffic means (see Willenbrock [0002-0004]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20100305839-A1 teaches subject matter including collecting and cumulating physical parameters for a fleet of vehicles including emissions (see e.g. Claim 1).
US-20140058615-A1 teaches subject matter including determining a median of machine performance from a set of values (see e.g. Claim 1).
US-20150329102-A1 teaches subject matter including determining a median of an energy value related to plural vehicles (see e.g. Claim 4).
US-20200294330-A1 teaches subject matter including determination of a frequency distribution of emissions values related to a vehicle fleet (see e.g. [0042]).
NPL Publication “Estimating Vehicle Fuel Consumption and Emissions Using GPS Big Data” teaches subject matter including collecting GPS data and determining emissions spatial distribution (see e.g. p. 5, 18).
NPL Publication “Spatial-temporal inference of urban traffic emissions based on taxi trajectories and multi-source urban data” teaches subject matter including collection of taxi GPS data and emissions modeling (see e.g. p. 147-148).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                          
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619